TUCKETT, Justice:
The plaintiff appeals from an order of the district court of Salt Lake County restricting the amount which the plaintiff is entitled to take from the disposable earnings of the defendant through a garnishment proceeding.
The defendant was liable to the State Tax Commission for delinquent income tax for the years 1968, 1969 and 1970. No claim is made that the delinquent taxes are not due and payable. The Tax Commission filed its warrant for delinquent income tax with the Salt Lake County Clerk on April 13, 1972. The warrant when filed with the County Clerk is deemed to become a judgment against the taxpayer for the amount of the delinquent taxes.1 Thereafter the Tax Commission procured the issuance of a writ of garnishment which was served upon the defendant’s employer. The garnishee filed a return specifying that it was indebted to the defendant for wages due him. The controversy arose as to whether or not the State Tax Commission was bound by the limitations set forth in Rule 64(d), U.R.C.P. The Tax Commission contends that it is not bound by a limit of “25% of the defendant’s disposable earnings for the week in question” but that it is entitled to a garnishee judgment for the full amount of all wages then due.
While there are no exemptions to the payment of the taxes due and delinquent as specified in these proceedings, nevertheless the Tax Commission obtained a judgment by filing its warrant with the County Clerk and the statute so providing makes no distinction between the judgment entered and any other judgment entered in a judicial proceeding. The Tax Commission having elected to proceed under the rules to procure the issuance of a garnishment, it is bound by the limitations set forth in the rules respecting garnishments and the amounts recoverable pursuant thereto.
Counsel invites our attention to various provisions of the Federal Consumer Protection Act but we are of the opinion that that Act has no application to the problem before us.
*1334The decision of the court below is affirmed. No costs awarded.
HENRIOD, C. J., and CROCKETT and MAUGHAN, JJ., concur.

. Section 50-14A.-79 (e), U.O.A.1953.